Citation Nr: 0322722	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to March 1946. 

This appeal arises from a June 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs (VA), which denied a claim for service 
connection for hearing loss.





REMAND

The veteran has alleged that he has hearing loss which was 
the result of sustained noise trauma during service.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Schedule the veteran for the following examination:  
audiological and ear disease examinations to determine 
whether the veteran has hearing loss, and, if so, 
whether it is at least as likely as not that the 
veteran's hearing loss is related to noise trauma during 
service.  Send the claims folder to the examiner for 
review.  In the examination report, the examiner should 
indicate that the claims file has been reviewed.

2.  The RO should then readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
	veteran, he should be provided with a supplemental 
statement of the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered.  The veteran should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



